Citation Nr: 1401872	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  13-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a cerebrovascular accident (stroke) as secondary to service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  He received the Combat Medic Badge, Bronze Star Medal and other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claim was subsequently transferred to the RO in Reno, Nevada, which retains jurisdiction.


FINDINGS OF FACT

1.  Service connection was denied for residuals of a stroke in a June 2008 determination by the RO; the Veteran was notified of his appellate rights but did not appeal to the Board, and no new and material evidence was received within one year of the rating decision.

2.  Evidence received since the last final denial of service connection includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim.

3. The Veteran has current residual of a stroke; the stroke was the result of service connected disabilities.



CONCLUSIONS OF LAW

1.  The June 2008 RO denial of service connection for residuals of a stroke became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2. The criteria for service connection for residuals of a stroke have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).

Here, the RO issued a rating decision denying the Veteran's claim for entitlement to service connection for residuals of a stroke in June 2008.  The RO did not find any evidence of a connection between the Veteran's stroke and service, or a service-connected disability, and denied on the basis of no causal connection to service.  The Veteran was notified of his appellate rights and did not contact VA about this claim or provide any new evidence until after one year of the June 2008 rating decision.  Therefore, the June 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The evidence of record at the time of the June 2008 decision included service records, VA treatment records, and statements from the Veteran.  This evidence showed that the Veteran had a stroke in 1994 and suffered from residual effects.  

In October 2010, the Veteran submitted an application to reopen the claim of service connection.  With that claim, he submitted VA treatment records with a positive opinion connecting his stroke to symptoms of his service-connected PTSD.
 
The new evidence relates to an unestablished element of the previously denied claim.  Specifically, the new evidence provides a positive medical opinion of a causal connection to a service-connected disability.  The evidence raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

II. Service Connection

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

In general, compensation is not payable for a disease or injury that is the result of a person's abuse of alcohol.  38 U.S.C.A. § 1110.  However, compensation is not precluded for alcohol abuse disabilities that result from a service connected disability, including PTSD.  Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001). 

First, the Veteran has a current disability.  He suffered a stroke in 1994 and has current disabilities, including slurred speech and left sided weakness, that are residuals of the stroke.  See id.  

The Veteran is service-connected for PTSD and coronary artery disease.  He was granted service connection for PTSD in a June 2008 rating decision and service connection for coronary artery disease in an April 2013 rating decision.

The Veteran's treating physician, Dr. SLG, provided an opinion that the Veteran's stoke was likely related to his service-connected PTSD.  VA Treatment Record 7/10.  Dr. SLG explained that the stroke was related to an alcoholic cardiomyopathy and the Veteran reported alcoholism as a result of his PTSD.  Id.  Further, numerous VA treatment records support the contention that the Veteran has alcohol induced dilated cardiomyopathy.  See VA Treatment Records 12/03, 5/05, 4/10.  

A VA examiner provided an opinion concluding that other factors such as hypertension, hyperlipidemia, a previous myocardial infarction and cocaine abuse were more likely the cause of the stroke and not alcohol.  VA Addendum Opinion 2/12.  

The Veteran; however, is service connected for coronary artery disease and a VA treatment record dated in July 1994, associates the myocardial infarction with the coronary artery disease.  In addition, the examiner noted in December 2011, that drug abuse was common among patients diagnosed as having PTSD; although she could not provide an opinion as to whether the Veteran's cocaine use in 1994 was related to his PTSD.

When there are two conflicting, credible opinions and the evidence is in relative equipoise, the benefit of the doubt is given to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The evidence is in at least equipoise on the question of whether his stroke resulted from a service connected disability.  Resolving reasonable doubt in the Veteran's favor, service connection for residuals of a stroke is granted as secondary to service-connected disability.  See 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for residuals of a stroke is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


